          Case 1:21-cv-03760-AJN Document 7 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                    8/10/21
  Frank Monegro,

                         Plaintiff,
                                                                                21-cv-3760 (AJN)
                 –v–
                                                                                     ORDER
  Rittenhouse Archives Ltd.,

                         Defendant.



ALISON J. NATHAN, District Judge:

       The initial pretrial conference scheduled for August 20, 2021, is adjourned to November

5, 2021, at 3:15 p.m. As stated in the Court’s order dated May 18, 2021, the parties shall jointly

submit a Proposed Civil Case Management Plan no later than seven days prior to the initial

pretrial conference. Dkt. No. 5.


       SO ORDERED.

Dated: August 10, 2021
       New York, New York
                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
